[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 424 
The Legislature enacted Chapter 20361, Acts of 1941, limiting the time for taking appeals from civil courts of record to the circuit court, in circuits having more than four circuit judges, to one calendar month after the entry of the judgment or the order granting or denying the motion for new trial.
This is an appeal by certiorari to review a judgment of the Circuit Court of Dade County dismissing an appeal from the civil court of record because it was not brought within *Page 425 
the time required by the statute. The sole question urged for consideration is the constitutional validity of Chapter 20361, Acts of 1941.
Appellant contends that Chapter 20361 is violative of Section 20, Article III of the Constitution in that it is a local act and attempts to regulate appeals from civil courts of records to the circuit courts and affects only the Eleventh Judicial Circuit of Florida. Ex Parte Porter, 141 Fla. 711, 193 So. 750; State ex rel. Blalock, et al., v. Lee, 146 Fla. 385,1 So.2d 193; and State ex rel. Baldwin v. Coleman, 148 Fla. 155,3 So.2d 802, are relied on to support this contention. These cases have been examined but for reasons of difference in factual basis, they do not rule the case at bar.
This Court is committed to the doctrine that the organic requirement of uniform operation throughout the State does not mean universal operation over the State. Reasonable classification as to subject matter is permitted and will be approved. It is admitted that the act in question applies only to the Eleventh Judicial Circuit. We are not concerned with its potential applicability to all circuits in the State but only those with more than four circuit judges in which civil courts of record are located. There are less than half a dozen circuits with civil courts of record. If potentially applicable to these, the requirement as to classification is satisfied. We think State ex rel. Richardson v. Ferrell, 130 Fla. 26,177 So. 181; Sinclair Refining Co. v. Hunter, 139 Fla. 803, 191 So. 38; Western Casualty  Surety Co. v. Rotter, 139 Fla. 854;191 So. 78, conclude the matter. Collier v. Cassady, 63 Fla. 390, 57 So. 617; State, ex rel. Buford v. Daniel, 87 Fla. 270, 99 So. 804, and State ex rel. Buford v. Shepard, 84 Fla. 206, 93 So. 667, are also instructive.
The fact that Chapter 20361 creates a new and different time for taking appeals from civil court of record in the Eleventh Circuit to the circuit court from that prevailing in another circuit is not material as such variations are frequent and have been upheld. Section 61.04, 75.08, 83.38, 83.27, 61.01, 732.16, 924.09, 924.10, 932.52, Florida Statutes, 1941 and others are typical. The prescriptive time for taking appeals is a matter for legislative discretion and there is no *Page 426 
rule of uniformity regulating its exercise. It is within the power of the Legislature to prescribe the time for taking appeals and as the statutes just cited show it has exercised that power to suit the circumstances with which it was confronted.
Certiorari denied.
BROWN, J., concurs specially.
CHAPMAN and SEBRING, JJ., concur.
BUFORD, C. J., THOMAS and ADAMS, JJ., dissent.